DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than one paragraph and it contains a phrase that can be implied, i.e. “To provide”. The Examiner suggests omitting the first paragraph.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al. (JP09095638). Translation attached.
Fujishiro et al. teaches a material for forming a blue image and color filter and capable of producing a color display [abstract] (claims 4, 5, 7, and 9) in Examples 1-10: 9,9-Bis[4-(2-Hydroxy-3-acryloyloxypropyl oxyiodide) (l) 30 parts by weight of polycondensation things (NIPPON STEEL CHEMICAL CO., LTD. V-259M, 55 % by weight of solids concentration) of the phenyl] and an aromatic acid anhydride (resin), and 7 parts by weight of dipentaerythritol hexaacrylate (Nippon Kayaku DPHA) (polymerizable compound), 3.5 parts by weight of 3,3',5,5'-tetramethyl diphenyl- 4',4'-diglycidyl ether (Nippon Kayaku YX4000H), 2-methyl-1-[4-(methylthio) phenyl]-2-Mon Foley ******- 1 (Ciba-Geigy IRGACURE 907) (polymerization initiator) -- and the amount part of 2-(4-methoxystyryl)-4,6-bis tri klor methyl-1,3,5-triazine duplexs (TAZ-110 by green chemistry incorporated company), 57.5 parts by weight of Propylene Glycol monomethylether acetate was mixed to prepare a photosensitive resin solution. On the other hand, C. I. pigment blue 15:6 (claims 1 and 2) and C. I. pigment blue 15:2 (claim 1) of blue pigment as color material and C. I. pigment violet 23 are used in the proportions shown in Table 1. These were finely dispersed in 400 parts by weight of Propylene Glycol monomethylether acetate together with a pigment derivative and a 

    PNG
    media_image1.png
    641
    550
    media_image1.png
    Greyscale
[0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (JP09095638).
With regard to claims 3, 6, 8, and 10, Fujishiro et al. teaches the above example compositions, color filters, and displays thereof but does not teach in which one of the blue pigments having the phthalocyanine backbone is C.I. Pigment Blue 15.
However, Fujishiro et al. teaches the present invention relates to a blue image forming material containing a photosensitive resin and a pigment, wherein the blue pigment is a mixture of α-copper phthalocyanine blue and ε-copper phthalocyanine blue [0016] wherein specific examples of the α-copper phthalocyanine blue include C. I. pigment blue 15…C. I. pigment blue 15:2 and the like [0018]. Therefore, it would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2016163351 (U.S. 2018/0095205 is English translation), U.S. 2014/0346416, U.S. 2008/0170187, U.S. 2010/0086868, JP2015189841, JP2012088423, JP2005316388, JP09197663, and CN107272337 all anticipate at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anna Malloy/Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722